Title: To Thomas Jefferson from Bernard Peyton, 13 August 1821
From: Peyton, Bernard
To: Jefferson, Thomas


            Dear Sir,
            Richd
13 Augt 21
          I hand under cover a paper from the Collector of the customs, which it is necessary. you shall be qualified too before a magistrate & return—I have paid the Collector his charges on the Books, amounting to $24.42, which is at your debit.I hope to see you at your own House in a few days, & in the mean time remain, in haste,Yours very TruelyB Peyton